Title: To James Madison from John Brice, Jr., 29 December 1806
From: Brice, John, Jr.
To: Madison, James



Sir
Custom House Baltimore 29 Dec 1806

Since writing you on saturday I saw Mr. Guestier owner of the Brig Betsy, in which your wines was shipped who informed me that the vessel had put into Gaudaloupe where he supposed she would be condemned as unfit for sea.  Upon my mentioning the consignments for yourself & the President, he promised to direct them to be forwarded on here by the first conveyance in case the Brig should be condemned.  I have the Honor to be Very respectfully, Sir Your mo ob Serv

John Brice, Jr

